Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either individually or in combination:  1. (Currently Amended) A method for managing control targets, comprising: providing an energy network, wherein the energy network has a multiplicity of network connection levels, wherein each network connection level of the multiplicity of network connection levels is coupled to a power market indirectly or directly for supply, conversion, storage, infeed, distribution and/or consumption of regional energy obtained centrally and/or of local energy obtained in a decentralized manner, providing, for each network connection level of the multiplicity of network connection levels, at least one energy cluster with at least one energy prosumer which is suitable for technical communication in the at least one energy cluster and which does at least one of: (i) produces local energy obtained in a decentralized manner and (ii) consumes local or regional energy, wherein the at least one energy prosumer is at least one of an energy network subscriber and a sub-energy cluster which is contained in the at least one energy cluster and is interlinked with the at least one energy cluster, and wherein supply, conversion, storage, infeed, distribution and/or consumption of energy within the at least one energy cluster is effected across clusters and/or across network connection levels between the at least one energy cluster and the power market, establishing an energy-prosumer-related incentive-supply model for the at least one . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115